DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

I. REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over MEYER et al. (US Pub.: 2019/0138901) in view of Nguyen et al. (US Pub.: 2019/0042887).

As per claim 1, MEYER teaches/suggests a system comprising: a non-transitory memory storing instructions executable for a machine-learning model (e.g. associated with memory (214) with instructions (216) being executed accordingly for an ANN model); and a processor in communication with the non-transitory memory, wherein, the processor executes the instructions (e.g. associated with processing unit (212) communicating with memory (214) for executing instructions (216)) to cause the system to: deploy a machine learning model (e.g. associated with ANN topology being deployed for usage); and execute the machine learning model to dynamically generate and output predictions based on a varying input dataset (e.g. associated with having output in response to providing inputs to ANN topology) (Fig. 2; [0014]-[0019]; and [0027]-[0034])
MEYER does not teach the system comprising: 
to optimize hyper-parameters under constraints; 
obtain input data, the input data comprising a stopping criteria set, target data, and the constraints; 
obtain an initial hyper-parameter set and use the initial hyper-parameter set as a hyper-parameter set; 
for an iteration: 
generate and store a machine learning model, the machine learning model generated based on the hyper-parameter set, 
evaluate an output from execution of the machine learning model to obtain a performance metrics set, the output evaluated based on the target data, 
determine whether the performance metrics set satisfies the stopping criteria set, 
in response to determining that the performance metrics set satisfies the stopping criteria set: 
perform an exploitation process to obtain an optimal hyper-parameter set, and 
exit the iteration, and 
in response to determining that the performance metrics set does not satisfy the stopping criteria set: 
perform an exploration process to obtain a next hyper-parameter set, and 
perform a next iteration using the next hyper-parameter set as the hyper-parameter set; 
generate an optimized machine learning model based on the optimal hyper-parameter set.
Nguyen teaches/suggests a system comprising: to optimize hyper-parameters under constraints (e.g. associated with hyper parameter tuning/optimization under model training specification: [0020]-[0021]; [0089]-[0095]); obtain input data, the input data comprising a stopping criteria set (e.g. associated with stopping criterion: [0090]), target data (e.g. associated with training data/sets: [0089]), and the constraints; obtain an initial hyper-parameter set and use the initial hyper-parameter set as a hyper-parameter set (e.g. associated with determine initial hyper parameter set (512)); for an iteration: generate and store a machine learning model, the machine learning model generated based on the hyper-parameter set, evaluate an output from execution of the machine learning model to obtain a performance metrics set, the output evaluated based on the target data, determine whether the performance metrics set satisfies the stopping criteria set, in response to determining that the performance metrics set satisfies the stopping criteria set (e.g. associated with stopping criterion being met): perform an exploitation process to obtain an optimal hyper-parameter set, and exit the iteration, and in response to determining that the performance metrics set does not satisfy the stopping criteria set: perform an exploration process to obtain a next hyper-parameter set (e.g. associated with determining new hyper parameter set (522)), and perform a next iteration using the next hyper-parameter set as the hyper-parameter set; generate an optimized machine learning model based on the optimal hyper-parameter set (e.g. associated with the productionizing machine learning models) (Figure 5; [0020]-[0021]; and [0089]-[0103]).
It would have been obvious for one of ordinary skill in this art, before the effective filing date of the claimed invention, to include Nguyen’s hyper parameter tuning/optimization into MEYER’s system for the benefit of determining an optimal set of hyper-parameters that may yield the best predictions (Nguyen, [0025]) to obtain the invention as specified in claim 1.

As per claim 2, MEYER and Nguyen teach/suggest all the claimed features of claim 1 above, where MEYER and Nguyen further teach/suggest the system comprising wherein the instructions to cause the system to perform the exploitation process to obtain the optimal hyper-parameter set, comprises instructions to cause the system to: obtain a Pareto front based on a multi-objective optimization model, the multi-objective optimization model comprising a non-dominated sorting genetic algorithm II (NSGAII) model; and select the optimal hyper-parameter set based on a technique for order of preference by similarity to ideal solution (TOPSIS) model and the Pareto front (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0024]; [0032]; [0089]-[0103]), wherein it would have been obvious to one of ordinary skilled in the art to further include NSGAII (Sastry et al. (US Pub.: 2008/0312895): [0077]-[0079]) and TOPSIS (Bonabeau et al. (US Patent 7,603,326): col. 23, ll. 50-60).

As per claim 3, MEYER and Nguyen teach/suggest all the claimed features of claim 1 above, where MEYER and Nguyen further teach/suggest the system comprising wherein, the instructions to cause the system to perform the exploration process to obtain the next hyper-parameter set, further comprise instructions to cause the system to: obtain an acquisition function based on a Bayesian optimization model and a constraint prediction model; obtain a Pareto front based on a multi-objective optimization model and the acquisition function, the multi-objective optimization model comprising a NSGAII model; and select the next hyper-parameter set based on a TOPSIS model and the Pareto front (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0089]-[0103]), wherein it would have been obvious to one of ordinary skilled in the art to further include NSGAII (Sastry et al. (US Pub.: 2008/0312895): [0077]-[0079]) and TOPSIS (Bonabeau et al. (US Patent 7,603,326): col. 23, ll. 50-60).

As per claim 4, MEYER and Nguyen teach/suggest all the claimed features of claim 3 above, where MEYER and Nguyen further teach/suggest the system further comprising instructions executed by the processor to cause the system to: determine whether the next hyper-parameter set satisfies the stopping criteria set; and in response to determining that the next hyper-parameter set satisfies the stopping criteria set: perform the exploitation process to obtain the optimal hyper-parameter set, and exit the iteration (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0089]-[0103]).

As per claim 5, MEYER and Nguyen teach/suggest all the claimed features of claim 3 above, where MEYER and Nguyen further teach/suggest the system comprising wherein, the constraints comprise at least one of a hard constraint or a soft constraint; and wherein the instructions to cause the system to obtain the acquisition function based on the Bayesian optimization model and the constraint prediction model, further comprises instructions to cause the system to: in response to the hard constraint in the constraints, set the acquisition function to zero in a hyper-parameter space corresponding to the hard constraint; and modify the acquisition function, in response to the soft constraint in the constraints, using a penalizing function in a hyper-parameter space corresponding to the soft constraint (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0089]-[0103]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features by functionally equating to the proper optimization of the hyper-parameter set.

As per claim 6, MEYER and Nguyen teach/suggest all the claimed features of claim 5 above, where MEYER and Nguyen further teach/suggest the system comprising wherein the instructions to cause the system to modify the acquisition function, in response to the soft constraint in the constraints, using the penalizing function in the hyper-parameter space corresponding to the soft constraint, comprises instructions to cause the system to, modify the acquisition function as having a form of:
                
                    f
                    '
                    (
                    x
                    )
                
             =                
                    
                        
                            
                                
                                    
                                        
                                            
                                            g
                                            
                                                
                                                    
                                                        
                                                            f
                                                        
                                                    
                                                
                                            
                                            ,
                                             
                                             
                                            c
                                            <
                                            p
                                            (
                                            x
                                            ,
                                            c
                                            )
                                        
                                    
                                
                                
                                    
                                        
                                            
                                            f
                                            (
                                            x
                                            )
                                            ,
                                             
                                             
                                            o
                                            t
                                            h
                                            e
                                            r
                                            w
                                            i
                                            s
                                            e
                                        
                                    
                                
                            
                        
                    
                
            
wherein: 
                
                    g
                    
                        
                            f
                        
                    
                
             is the penalizing function, 
                
                    f
                    (
                    x
                
            ) is the acquisition function, 
                
                    f
                    '
                    (
                    x
                
            ) is the modified acquisition function, and 
                
                    p
                    (
                    x
                    ,
                    c
                
            ) is a constraint predictor, for x ∈ a search space X, and c ∈ constraints C (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0089]-[0103]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features by functionally equating to the proper optimization of the hyper-parameter set (Maryam Parsa et al.: Figure 2 (From IDS dated 3/11/2021)).

As per claim 7, MEYER and Nguyen teach/suggest all the claimed features of claim 3 above, where MEYER and Nguyen further teach/suggest the system comprising wherein the instructions to cause the system to obtain the acquisition function based on the Bayesian optimization model and the constraint prediction model, comprises instructions to cause the system to, fit a Gaussian Process (GP) to data; evaluate the acquisition function based on the GP; select a point maximizing the acquisition function; evaluate an objective at the point; and update a new observation in GP and repeat fitting GP to the data (MEYER, Fig. 2; [0006]; [0014]-[0019]; [0027]-[0034]; and Nguyen, Figure 5; [0020]-[0021]; [0089]-[0103]), wherein it would have been obvious that the resulting combination of the references would further teaches/suggests the above claimed features by functionally equating to the proper optimization of the hyper-parameter set (Maryam Parsa et al.: Figure 2 (From IDS dated 3/11/2021)).

As per claims 8-14, claims 8-14 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-7, as claims 8-14 is a method implementing in the system of claims 1-7.

As per claims 15-20, claims 15-20 are rejected in accordance to the same rational and reasoning as the above rejection of claims 1-6, as claims 15-20 is a product implementing the system of claims 1-6.

II. CLOSING COMMENTS

CONCLUSION
STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.
    
DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN KUAN LEE whose telephone number is (571)272-0671.  The examiner can normally be reached on Monday-Friday.				
IMPORTANT NOTE
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUN KUAN LEE/Primary Examiner
Art Unit 2181                                                                                                                                                                                                        June 13, 2022